Citation Nr: 1601023	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  12-26 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from September to December 1978 and from September 1986 to May 1988.  

This matter is on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction over the appeal is currently with the RO in Lincoln, Nebraska.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file. 

This appeal was remanded by the Board in January 2014 and May 2015 for further development and is now again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required before this claim may be adjudicated.  Specifically, when the issue on appeal was originally remanded in January 2014, the Board noted that the Veteran had stated that she had received audiological treatment from a private facility in the early 1980s.  In October 2015, she submitted detailed information regarding the timeframe and location of these audiological evaluations.  However, although these records may be relevant to the appeal, the RO has made no attempt to acquire them, it did not meet VA's duty to assist in this regard.  See Loving v. Nicholson, 18 Vet. App. 96, 102 (2005).    

Moreover, in the January 2014 Remand, the Board also determined that the VA examination conducted in May 2010 was inadequate, as it did not address episodes of otitis media in the service treatment records.  There was also no consideration of the Veteran's lay testimony about exposure to small-arms fire during her service during basic training.  As such, a new VA examination was warranted.  

After some development was undertaken, and a supplemental statement of the case was issued in January 2015, the appeal was again remanded by the Board in May 2015.  On this occasion, the Board noted that the RO did not take the appropriate steps to obtain release authorization from the Veteran to obtain the relevant private treatment records.  While a new VA examination was conducted in September 2014, it was still inadequate, as it again did not consider the Veteran's lay statements or her episodes of otitis media in service.  

A review of the record reflects that none of the development required by the Board in the May 2015 Remand has been undertaken, and there is no indication that a supplemental statement of the case was ever issued.  When an appeal is remanded for additional development, the Board must ensure that there has been substantial compliance directions contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Accordingly, the case is again REMANDED for the actions required in May 2015, as is reiterated below:

1.  Contact the Veteran and, after verifying her current mailing address, provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any audiological treatment she may have received, and particularly from the Kaiser Permanente South Sacramento Medical Center for the period from 1979 to 1984, or from any other private medical center from which she underwent an audiological evaluation.  If a release is obtained, make reasonable efforts to obtain all identified records.  

2.  The RO should also attempt to obtain any additional treatment records from the Veteran's Reserve service, if not already of record.  

3.  Thereafter, provide the Veteran with a VA examination to determine the etiology of her tinnitus.  After reviewing the claims file and examining the Veteran, the examiner is asked to provide opinion on the following questions:  

a.  Whether it is at least as likely as not (i.e., 50 percent probability or higher) that the Veteran's tinnitus began in service, was caused by service or is otherwise causally or etiologically related to the Veteran's period of active service.

As part of this opinion, the examiner should specifically address the Veteran's credible lay statements support of claim that she was exposed to the noise of gunfire at the firing range in basic training.  

The examiner should also specifically address the March 24, 1988 clinical notation that the Veteran was positive for otitis and the inclusion of otitis in the undated master problem list in her service treatment records.  

b.  Whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that the Veteran's tinnitus is related to a disease or injury, including acoustic trauma, incurred during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

